DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, the limitation “a light-emitting functional layer … sequentially provided with a light-emitting layer, an electron transporting layer, and a common electrode layer … wherein at least one interface layer is disposed between the light-emitting layer and the light-emitting functional layer” renders the claim indefinite, as the light-emitting functional layer includes the light-emitting layer and therefore the interface layer cannot be placed between them. In light of claims 16 and 17 in addition to the Specification at e.g. [0048], the limitation will be interpreted as “a light-emitting functional layer … sequentially provided with a light-emitting layer, an electron transporting layer, and a common electrode layer … wherein at least one interface layer is disposed between the light-emitting layer and the common electrode layer”.
Double Patenting
Applicant is advised that should claims 1-5 be found allowable, claims 15-19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (U.S. PGPub 2012/0313509).
Regarding claim 1, Takagi teaches an OLED display panel (Fig. 1) comprising a substrate, a driving circuit layer disposed on one side of the substrate (Fig. 5, TFT 20, [0066]), and a light-emitting functional layer disposed on one side of the driving circuit layer away from the substrate (Figs. 5-6, organic EL device 10, [0066]) and sequentially provided with a pixel electrode layer (Figs. 5-6, 12, [0075]), a hole injection layer, hole transport layer, light-emitting layer, electron transport layer, and a common electrode layer in a direction away from the substrate (15A, 15B, 15C, 15D, 16, [0077]), wherein at least one interface layer is disposed between the light-emitting layer and the common 
Regarding claim 3, Takagi teaches wherein the interface layer is disposed between the electron transporting layer and the common electrode layer (Fig. 6).
Regarding claim 15, Takagi teaches an OLED display device comprising an OLED display panel (Fig. 1) comprising a substrate, a driving circuit layer disposed on one side of the substrate (Fig. 5, TFT 20, [0066]), and a light-emitting functional layer disposed on one side of the driving circuit layer away from the substrate (Figs. 5-6, organic EL device 10, [0066]) and sequentially provided with a pixel electrode layer (Figs. 5-6, 12, [0075]), a hole injection layer, hole transport layer, light-emitting layer, electron transport layer, and a common electrode layer in a direction away from the substrate (15A, 15B, 15C, 15D, 16, [0077]), wherein at least one interface layer is disposed between the light-emitting layer and the common electrode layer and the interface layer is configured to enhance electron transport efficiency ([0084], electron injection layer 15E).
Regarding claim 17, Takagi teaches wherein the interface layer is disposed between the electron transporting layer and the common electrode layer (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 4-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (U.S. PGPub 2012/0313509) in view of Wallikewitz (U.S. PGPub 2017/0279064).
Regarding claim 2, Takagi does not explicitly teach wherein the interface layer is disposed between the electron transporting layer and the light-emitting layer.
Wallikewitz teaches wherein an OLED device comprises at least one interface layer between the electron transporting layer and the light-emitting layer (EML 150, Fig. 1, interface layer 161, ETL 162; Fig. 2, interface layer 161/162, ETL 163, [0152]-[0153]), wherein the interface layer is configured to enhance electron transport efficiency ([0177]; Examiner further notes that where the claimed and prior art 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wallikewitz such that the interface layer is disposed between the electron transporting layer and the light-emitting layer for the purpose of improving the efficiency and lifetime of the device ([0267], [0281]).
Regarding claim 4, Takagi teaches an interface layer disposed between the electron transporting layer and the common electrode layer (15E, [0084], see rejection of claim 1) but does not include an interface layer disposed between the light-emitting layer and the electron transporting layer. 
Wallikewitz teaches wherein an OLED device comprises at least one interface layer between the electron transporting layer and the light-emitting layer (EML 150, Fig. 1, interface layer 161, ETL 162; Fig. 2, interface layer 161/162, ETL 163, [0152]-[0153]), wherein the interface layer is configured to enhance electron transport efficiency ([0177]; Examiner further notes that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wallikewitz such that a first interface layer is disposed between the light-emitting layer and the electron transporting layer and a second interface layer is disposed between the electron transporting layer and the light-emitting layer for the purpose of improving the efficiency and lifetime of the device ([0267], [0281]).
Regarding claim 5, the combination of Takagi and Wallikewitz teaches wherein the first interface layer is a single layer structure (Wallikewitz, Fig. 1, 161). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 6, the combination of Takagi and Wallikewitz teaches wherein the material of the first interface layer is the same as material of the second interface layer (Takagi, [0085], electron injection layer is formed comprising alkali metal; Wallikewitz, [0222], electron injection layer 180 is formed of lithium fluoride; [0207] first interface layer 161 is formed of lithium fluoride). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 7, the combination of Takagi and Wallikewitz teaches wherein the material of the first interface layer is lithium fluoride (Takagi, [0085], electron injection layer is formed comprising alkali metal; Wallikewitz, [0232], electron injection layer 180 is formed of lithium fluoride; [0207] first interface layer 161 is formed of lithium fluoride). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 8, the combination of Takagi and Wallikewitz teaches wherein the material of the first interface layer is different from the material of the second interface layer (Takagi, [0085], electron injection layer is formed comprising oxides, carbonates, etc; Wallikewitz, [0207] first interface layer 161 is formed of LiCl, LiBr, etc). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 9, the combination of Takagi and Wallikewitz teaches wherein the material of the first interface layer includes metal (Takagi, [0085]; Wallikewitz, [0207]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1. 
Regarding claim 10, the combination of Takagi and Wallikewitz teaches wherein the first interface layer includes a stacked structure of at least two different single layers (Wallikewitz, Fig. 2, 
Regarding claim 11, the combination of Takagi and Wallikewitz teaches wherein the first interface layer includes a first single layer and a second single layer and material of the first single layer includes inorganic compound and material of the second single layer includes metal (Wallikewitz, [0196]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 12, the combination of Takagi and Wallikewitz teaches wherein the material of the first single layer includes lithium fluoride (Wallikewitz, [0196], [0065]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 13, the combination of Takagi and Wallikewitz teaches wherein the material of the second single layer includes one of lithium and ytterbium (Wallikewitz, [0196]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 14, the combination of Takagi and Wallikewitz teaches wherein the material of the second interface layer is lithium fluoride (Takagi, [0085], electron injection layer is formed comprising alkali metal; Wallikewitz, [0222], electron injection layer 180 is formed of lithium fluoride). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 1.
Regarding claim 16, Takagi does not explicitly teach wherein the interface layer is disposed between the electron transporting layer and the light-emitting layer.
Wallikewitz teaches wherein an OLED device comprises at least one interface layer between the electron transporting layer and the light-emitting layer (EML 150, Fig. 1, interface layer 161, ETL 162; Fig. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wallikewitz such that the interface layer is disposed between the electron transporting layer and the light-emitting layer for the purpose of improving the efficiency and lifetime of the device ([0267], [0281]).
Regarding claim 18, Takagi teaches an interface layer disposed between the electron transporting layer and the common electrode layer (15E, [0084], see rejection of claim 1) but does not include an interface layer disposed between the light-emitting layer and the electron transporting layer. 
Wallikewitz teaches wherein an OLED device comprises at least one interface layer between the electron transporting layer and the light-emitting layer (EML 150, Fig. 1, interface layer 161, ETL 162; Fig. 2, interface layer 161/162, ETL 163, [0152]-[0153]), wherein the interface layer is configured to enhance electron transport efficiency ([0177]; Examiner further notes that where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01(I).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Wallikewitz such that a first interface layer is disposed between the light-emitting layer and the electron transporting layer and a second interface layer is disposed between the electron transporting layer and the light-emitting layer for the purpose of improving the efficiency and lifetime of the device ([0267], [0281]).
Regarding claim 19, the combination of Takagi and Wallikewitz teaches wherein the first interface layer is a single layer structure (Wallikewitz, Fig. 1, 161). It would have been obvious to a 
Regarding claim 20, the combination of Takagi and Wallikewitz teaches wherein the material of the first interface layer includes metal (Takagi, [0085]; Wallikewitz, [0207]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Takagi and Wallikewitz for the reasons set forth in the rejection of claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/               Primary Examiner, Art Unit 2812